The service of the notice of petition and petition upon the respondent’s records access officer did not constitute proper service under either CPLR 311 (a) (4) or 312. Accordingly, the service in this case was ineffective to acquire personal jurisdiction over the respondent (see Matter of Randazzo v Neufeld, 277 AD2d 387, 388 [2000]; Matter of J & G Cent. Auto Collision v Zoning Bd. of Appeals of Inc. Vil. of Val. Stream, 210 AD2d 407 [1994]; Matter of Perreten v Westchester County Bd. of Health, 146 AD2d 779, 779-780 [1989]; Matter of Heinisch v Goehringer, 121 AD2d 721 [1986]; Matter of Franz v Board of Educ. of Elwood Union Free School Dist., 112 AD2d 934 [1985]; but see Matter of Long Is. Teen Challenge, Inc. v Town of Coeymans, 57 AD3d 1344 [2008]; Matter of De Russo v City of Albany Bd. of Zoning Appeals, 147 AD2d 836 [1989]).
The parties’ remaining contentions are without merit, are improperly raised for the first time on appeal, or havé been rendered academic in light of our determination. Dillon, J.E, Florio, Dickerson and Cohen, JJ., concur.